*342On Rehearing.
IIoweix, J.
On tlic former hearing of this cause, we affirmed the judgment of the court a qua, in favor of the plaintiff, for the amount of the reward of five thousand dollars, offered by the defendants, “ to he paid to any person or persons who will furnish such testimony as ivill convict, in the criminal court of this State, any person or persons who may he guilty of any participation in the crime of incendiarism ;V hut, as it was shown that, during the pendency of the appeal, the judgment had been transferred, with subrogation by plaintiff to a third party, we ordered the case, on the prayer of the defendants, to bo remanded, to enable them, in the event of an affirmance, to shoiv the consideration of said transfer, and avail themselves of the provisions of article 2622, C. C., relative to tho transfer of litigious rights.
Tho defendants applied for a rehearing, “ except on the point as to which the case was remanded ; ” and two days thereafter the plaintiff also asked for a rehearing, in order to amend our decree, by striking out that portion remanding the cause.
Upon this, the second hearing, we have been unable to change the opinion upon the merits of the causej hut we think the action of the defendants, in protracting the litigation, warrants the change prayed for by plaintiff.
In the case of Leftwich v. Brown, 4 An. 104, the following language of the court is peculiarly applicable to this case, to wit: “ Tho laws, on which tho articles of our Code, concerning litigious rights, are founded, have no other object than the prevention of unnecessary litigation, which is attained in a great measure by tho check they impose on the cupidity of speculators in lawsuits. They enable the defendant to take the iilace of the purchaser of the suit against him, by paying tlio price ho has paid for it, with interest. Thereby, the litigation is ended, and the object of tho lawr attained. But if, as the defendant has done in this case, ho continues to contest the suit, raises difficulties as to tho right of tlic plaintiff to recover his debt, and protracts the litigation, ho evidently defeats the very object of the law, and can not avail himself of the provision which the law has established in his favor, for the purpose of terminating litigation. To permit him to do it, would be to defeat the very object of the law.”
It is therefore ordered that so much of our former decree as remands (his cause to the lower court be set aside, and that, in other respects, it remain undisturbed.
Mr. Justice Howe recused.